          Case 2:19-cv-02195-MCE-DB Document 21 Filed 04/30/20 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



CESAR N. HERNANDEZ,                             No. 2:19-cv-2195 MCE DB P

                  Plaintiff,

          v.

A. CONSTABLE, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                   AD TESTIFICANDUM
                                         /

Cesar N. Hernandez, CDCR # F-71763, a necessary and material witness in a settlement
conference in this case on June 22, 2020, is confined in the California Health Care Facility
(CHCF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by video conference from his place of
confinement, to the U. S. District Court, Courtroom #24, 501 I Street, Sacramento, California
95814, on Monday, June 22, 2020 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by video conference, to
          participate in a settlement conference at the time and place above, until completion of the
          settlement conference or as ordered by the court.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
          prison no less than two days prior to the settlement conference that the prison’s video-
          conference equipment will connect to the court’s system. Any difficulties shall
          immediately be reported to Judy Streeter, Courtroom Deputy, at (916) 930-4004.


                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P.O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

////

////
       Case 2:19-cv-02195-MCE-DB Document 21 Filed 04/30/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: April 29, 2020




DLB:9
DB/prisoner-civil rights/hern2195.841
